21 F.3d 429NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
Suzanne T. WHITEAKER, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 93-3227.
United States Court of Appeals, Sixth Circuit.
April 14, 1994.

Before:  KEITH, MARTIN, Circuit Judges, and KRUPANSKY, Senior Circuit Judge.
PER CURIAM:


1
Appellant Suzanne T. Whiteaker ("Whiteaker") appeals the magistrate's denial of her application for disability insurance benefits and supplemental security income.  Whiteaker argues the magistrate erred by granting summary judgment in favor of the Secretary of Health and Human Services ("Secretary") because the Secretary's decision was not supported by substantial evidence.  For the reasons stated below, we AFFIRM.

I.

2
On November 3, 1989, Whiteaker filed applications for disability insurance benefits and supplemental security income.  Whiteaker alleged her disability began August 1, 1988 due to Sjorgren's syndrome, Epstein-Barr virus, pernicious anemia, a thyroid condition, fatigue and a viral condition.  The Secretary denied Whiteaker's applications both initially and on reconsideration.  In May 1991, following a hearing, an administrative law judge ("ALJ") considered the matter de novo and found Whiteaker was not disabled because she was able to perform her past work.  In February 1992, the Appeals Council denied Whiteaker's request for review.


3
Whiteaker then commenced a civil action in the United States District Court for the Northern District of Ohio seeking judicial review of the Secretary's final decision.  With both parties' consent, the matter was referred to a magistrate judge, who granted the Secretary's motion for summary judgment.


4
On appeal, Whiteaker argues the magistrate judge erred by granting summary judgment to the Secretary because the ALJ erred by failing to:  (1) consider the cumulative effects of her impairments in determining if she was disabled;  (2) give proper weight to Whiteaker's testimony and her daughter's testimony concerning Whiteaker's symptoms;  (3) apply a regulation promulgated after the ALJ rendered his decision in this case;  and (4) find the Appellant was unable to perform her past work as an accounting and radiology clerk.  Having carefully considered the record and the issues presented in the briefs and at oral argument, we find the magistrate's opinion is supported by substantial evidence.  We, therefore, AFFIRM the decision of the Honorable James G. Carr, United States Magistrate Judge for the Northern District of Ohio.